Case 1:21-cv-00532-SAG Document1-5 Filed 03/02/21 Page 1 of 3

Exhibit #4

Internet Advertisement by M&T Bank in violation of U.S.C. § 1663(1)
Case 1:21-cv-00532-SAG Document1-5 Filed 03/02/21 Page 2 of 3

RETRIEVED: 24 February 2021

M&T Visa Signature Credit Card

With unlimited cash back and our Visa Signature® benefits, your M&T Visa Signature
Credit Card gives you the earning power you deserve.

Top Features

Card Features

« Unlimited 1.5% cash back on every purchase’, please reference additional details in the Disclosures
section at the bottom of this page.

« Earn 10,000 bonus points after $500 in purchases within the first 90 days — good for $100 cash’,
please reference additional details in the Disclosures section at the bottom of this page.
o Redeem points for cash, travel, gift cards, merchandise and more

« 0% introductory APR on purchases and balance transfers for 12 billing cycles from account opening.
A 4% balance transfer fee will apply?, please reference additional details in the Disclosures section at
the bottom of this page.

« Variable APR 11.24% 18.24% thereafter’, please reference additional details in the Disclosures
section at the bottom of this page.

« No annual fee’, please reference additional details in the Disclosures section at the bottom of this
page.

« No foreign transaction fees?, please reference additional details in the Disclosures section at the
bottom of this page.

« Exclusive Signature benefits such as annual summary statements, complimentary concierge service
and travel protection

« Choose your own card design at no cost’, please reference additional details in the Disclosures
section at the bottom of this page.

e Multiple convenient ways to make payments, transfer funds, or review account detail
o Online with M&T Ontine Banking, Mobile Banking and Bill Pay
© Inperson at any local M&T branch or ATM

Security and Protection Features

e M&T Assurance® for fraud prevention, detection and resolution

« Global acceptance with chip and contactless technology

« Receive the following alerts sent to your mobile phone:
o If something unusual is detected on your account - respond quickly to suspicious activity alerts‘,

please reference additional details in the Disclosures section at the bottom of this page.

o Transaction alerts

« Ability to temporarily lock your Credit Card, if you have misplaced it

Payment Features
e = Easily pay for purchases at millions of stores around the world when you add your Credit Card to

your Digital Wallet

* Immediate credit line availability when paying your Credit Card online from an M&T account

Rates & Fees
Please review the complete list of rates and fees associated with this card.
Terms and Conditions (PDF >
Is this product right for you?
This product is best for people who:
¢ = Are interested in cash back and rewards
© Regularly use credit cards for everyday purchases
* Don't want a forcign transaction fee
® =Travel frequently and want peace of mind when it comes to credit card security
e §=6Are unlikely to carry a monthly balance

How to Apply
You can apply for your M&T Visa Credit Card in one of three ways:

e =6Through your Online Banking Account (Select “Apply for a Credit Card” on the Account Summary Page)
® By phone ai 1-800-724-3222
e = in person at any local M&T branch
Case 1:21-cv-00532-SAG Document 1-5 Filed 03/02/21 Page 3 of 3

RETRIEVED: 24 February 2021

Disclosures:

Unless otherwise specified, all advertised offers and terms and conditions of accounts and services
are Subject to change at any time without notice. After an account is opened or service begins, it is
subject to its features, conditions and terms, which are subject to change at any time in accordance
with applicable laws and agreements. Please contact an M&T representative for full details.

Visa® is a registered trademark of Visa International Service Association. All other service marks
and trade names referenced in this material are the property of their respective owners.

j. The M&T Rewards Program (“Program”) is subject to the M&T Rewards Program Terms &
Conditions (“Program Terms & Conditions”). One 10,000 bonus points offer per Program
Account is available to residents of the United States who open and use a new M&T Visa
Signature Credit Card to make at least $500 in Purchases within the first 90 days after such Card
is opened. Additional exclusions and terms apply. M&T Visa Signature Credit Cards earn 1.5
points for every $1 in Purchases. Offers and Rewards points are subject to change and/or
discontinuation without notice. Full Program Terms & Conditions, Definitions, and other Program
information can be found at rewards.mib.com.

z. See credit card pricing information for complete Terms & Conditions associated with M&T Bank
Visa® credit cards.

3. Use of the M&T Custom Card design service is subject to program Terns and Conditions and
image Guidelines. The "Identify Yourself card is not a form of photo identification. There is no
guarantee or expectation that merchants will use a photo on your card as an added form of
security.

4. M&T Bank Alerts are available for your M&T Card through M&T Online Banking. Suspicious
activity alerts notify customers of certain potentially fraudulent activity on their M&T Card. Alerts
are designed to be a helpful account management tool, but they do not identify all potential
fraudulent activity and are not a substitute for security and fraud precautions including, but not
limited to, verifying statements and being aware of your outstanding payments and available
balance. For your protection, “suspicious activity” and “card PIN change” email alerts cannot be
disabled. M&T Bank is not liable for any losses customers may incur due to an alert not being
delivered. Your mobile carriers text messaging and data charges may apply.

https://www3.mtb.com/personal/persona!-
banking/credit-cards/compare-credit-

cards/m-and-t-visa-signature-credit-card

 
